Citation Nr: 0510008	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-35 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's service establishes basic eligibility 
for Department of Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

This matter is before the Board on appeal from an April 2003 
determination from the Manila, Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
claim because the appellant's service did not establish him 
as a veteran for VA purposes.  




FINDING OF FACT

The appellant did not have military, naval or air service 
with the United States Armed Forces.  


CONCLUSION OF LAW

The appellant's service does not establish him as a veteran 
for VA purposes.  38 U.S.C.A. §§ 101(2), 107, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that he is a veteran who is entitled 
to VA benefits.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
The term "veteran" means a person who served in the active 
military, naval or air service, and was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  Certain service with the 
Philippine Scouts, the Commonwealth Army of the Philippines, 
and guerrilla service is considered to be qualifying service.  
See 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§  3.8, 3.9 
(2004).  

The appellant contends that his eligibility for VA benefits 
derives from service in the United States Armed Forces of the 
Far East (USAFFE) for the United States military from 
November 1, 1941 to September 22, 1945 or January 19, 1946.  
In support of his claim, he submitted a November 2002 formal 
application, lay statements, affidavits by a purported 
service friend and friends after service, Philippine military 
documents, and his own private medical records.  

The appellant's November 2002 formal application asserts that 
he served from November 1, 1941 to January 19, 1946 as a 
member of the USAFFE who attained the rank of private.  His 
lay statements assert that he was a prisoner of war of 
Japanese Forces from April 15, 1943 to April 27, 1943.  A 
November 1945 affidavit by a purported commissioned officer 
of the appellant's USAFFE unit asserts that the appellant 
served in his USAFFE unit as a private and that the appellant 
suffered malaria while in service.  A March 2003 affidavit by 
two friends after service asserts that the appellant has 
multiple functional abnormalities.  The appellant appears to 
be shouting and whispering words in battle against Japanese 
soldiers, he does not eat regularly, he sleeps too much, and 
he is deaf and does not respond in conversation.  

The Philippine military documents confirm that the appellant 
rendered honorable military service as a private with the 
Philippine Army during World War II and that he was conferred 
with full Philippine military veteran status for service from 
November 1, 1941 to September 22, 1945, when he was 
discharged to his former civilian status.  

The appellant's private medical records include diagnoses of 
immature cataracts of both eyes in August 2002 and probable 
mild cardiomegaly, peptic ulcer disease, chronic dysentery, 
ischemic heart disease, body weakness, vitamin deficiencies, 
and anxiety disorder in February 2003.  

Unfortunately, the VA may not accept any of these documents 
as proof of service in the United States military because the 
documents were not issued by the service department.  The VA 
may only accept evidence of service submitted by a claimant 
when (1) the evidence is a document issued by the service 
department, and (2) the document contains needed information 
as to length, time, and character of service; and (3) in the 
opinion of the VA, the document is genuine and the 
information contained in it is accurate.  See 38 C.F.R. 
§ 3.203 (2004).  In this case, the evidence submitted by the 
appellant does not meet the first of these requirements.  
Moreover, while the copies of the appellant's private medical 
records appear to be genuine, they do not include any 
information about the length, time, and character of the 
appellant's service.  

When the evidence submitted by the claimant does not meet the 
aforementioned requirements, the VA shall request 
verification of service from the service department.  See 
38 C.F.R. § 3.203.  In this case, the RO requested 
certification from the service department of the appellant's 
records in January 2003.  The appellant's last name, middle 
name, first name, service number, date of birth, place of 
birth, father's name, mother's name, spouse's name, and dates 
of alleged service were provided to the service department.  
A certified service department record, dated March 2003, 
clearly states that this appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Since March 2003, the appellant has submitted no new 
information that would warrant additional inquiry to the 
service department.  

The VA is bound by the service department findings that the 
appellant has no service in the United States Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Therefore, 
the Board has no legal basis on which the appellant's claim 
can be granted.  As the law and not the evidence is 
dispositive on this issue, the claim must be denied because 
of lack of legal entitlement.  38 U.S.C.A. §§ 101(2), 107, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2004); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

As a matter of law, entitlement to disability benefits is 
denied because the appellant's service does not establish him 
as a veteran for VA purposes.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


